Citation Nr: 1041525	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  08-22 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for posttraumatic stress disorder 
(PTSD) and if so, whether service connection for PTSD is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1969 to September 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript 
of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, the Veteran seeks to reopen his claim for service 
connection for PTSD.  As provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  To satisfy this requirement, the 
Secretary is required to look at the bases for the denial in the 
prior decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to substantiate 
those elements required to establish service connection that were 
found insufficient in the previous denial.

In this case, VA did not send the Veteran any type of VCAA 
notice, to include notice as specified in Kent.  Accordingly, 
VCAA notice must be issued to the Veteran to correct this 
deficiency.

Further, the Board notes that because this claim involves PTSD 
based upon in-service sexual assault, the Veteran must be 
provided with claim-specific notice.  Pursuant to regulation, if 
a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  

In the Veteran's case, details regarding the alleged sexual 
assault (time, dates, exactly where it occurred, the exact number 
of people involved and their names, or at least some of their 
names) would be helpful.  In reviewing the Veteran's case as a 
whole, the Board has many question with regard to whether the 
Veteran was actually sexually assaulted during service or simply 
assaulted during a graduation hazing.  The Board must note that 
during the VA examination of October 2006 the Veteran indicated 
that he was sexually assaulted and sodomized by 20 sailors, but 
provides little detail regarding such a horrific event to the 
point that it places into question whether the event actually 
occurred.  In this regard, the Board cannot ignore a pre-service 
history of serious family problems that could reasonably explain 
the Veteran's current psychiatric problems. 

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  VA may submit any evidence that it receives to 
an appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2010).

The April 2008 rating decision and July 2008 statement of the 
case provided examples of behavior changes that might indicate a 
personal assault occurred during service.  This information was 
not provided to the Veteran prior to adjudication as the RO 
failed to issue a VCAA notification letter.  Further, the Veteran 
has not been invited to submit lay statements or other evidence 
to corroborate the reported events.  Thus, the Board finds that 
appropriate notification must be provided regarding the special 
evidentiary requirements and procedures for PTSD claims based on 
personal assault.  See 38 C.F.R. § 3.304(f)(3); Patton v. West, 
12 Vet. App. 272, 278-79 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes notice of the 
information and evidence necessary to reopen 
the claim for service connection for PTSD and 
to establish entitlement to the underlying 
claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The VCAA notice should include the criteria 
to substantiate a claim based on in-service 
personal assault.  This should include notice 
that in-service personal assault may be 
corroborated by evidence from sources other 
than the service records.  Examples of such 
evidence as listed in 38 C.F.R. § 3.304(f)(3) 
should be provided and the Veteran should be 
invited to submit lay or other evidence in 
support of his claim.

Allow an appropriate amount of time for 
response.

2.  When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
the additional evidence, if any.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


